Richland C.P. No. 98CR171H. This cause came on for further consideration upon appellant’s motion for appointment of counsel for the purpose of filing an application for reopening under S.Ct.Prac.R. XI(5). Upon consideration thereof,
IT IS ORDERED by the court that this matter be remanded to the court of common pleas for appointment of counsel.
IT IS FURTHER ORDERED by the court that appointed counsel shall file a copy of the court of common pleas’s entry of appointment with the Clerk of this court and shall otherwise proceed under S.Ct.Prac.R. XI(5).